

114 S3009 RS: National Guard and Reserve Entrepreneurship Support Act of 2016
U.S. Senate
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 510114th CONGRESS2d SessionS. 3009IN THE SENATE OF THE UNITED STATESMay 26, 2016Mrs. Shaheen (for herself, Mr. Leahy, Ms. Ayotte, and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipJune 9, 2016Reported by Mr. Vitter, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo support entrepreneurs serving in the National Guard and Reserve, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Guard and Reserve Entrepreneurship Support Act of 2016.
		2.Extension of loan assistance and deferral eligibility to reservists beyond periods of military
			 conflict
 (a)Small Business Act amendmentsSection 7 of the Small Business Act (15 U.S.C. 636) is amended— (1)in subsection (b)(3)—
 (A)in subparagraph (A)— (i)in clause (i), by striking concern; and inserting concern; and;
 (ii)by striking clause (ii); and (iii)by redesignating clause (iii) as clause (ii); and
 (B)in subparagraph (B), by striking during a period of military conflict; and (2)in subsection (n)(1)—
 (A)in subparagraph (A), by striking during a period of military conflict; (B)by striking subparagraph (C); and
 (C)by redesignating subparagraph (D) as subparagraph (C). (b)Applicability to disaster loansSection 402(e)(2) of the Veterans Entrepreneurship and Small Business Development Act of 1999 (Public Law 106–50; 15 U.S.C. 636 note) is amended by striking as the result of a period of military conflict occurring or ending.
			3.National Guard and Reserve Deployment Support and Business Training Program
 (a)Expansion of Small Business Administration outreach programsSection 8(b)(17) of the Small Business Act (15 U.S.C. 637(b)(17)) is amended by striking and members of a reserve component of the Armed Forces and inserting members of a reserve component of the Armed Forces, and the spouses of veterans and members of a reserve component of the Armed Forces.
 (b)Establishment of programSection 32 of the Small Business Act (15 U.S.C. 657b) is amended by adding at the end the following new subsection:
				
 (g)National Guard and Reserve Deployment Support and Business TrainingIn making grants carried out under section 8(b)(17), the Associate Administrator shall establish a program, to be known as the National Guard and Reserve Deployment Support and Business Training Program, to provide training, counseling and other assistance to support members of a reserve component of the Armed Forces and their spouses. In carrying out this section, the Associate Administrator may—
 (1)modify existing programs and resources made available through section 8(b)(17) to provide pre-deployment and other information specific to members of a reserve component of the Armed Forces and their spouses;
 (2)collaborate with the Chief of the National Guard Bureau or the Chief's designee, State Adjunct Generals or their designees, and other public and private partners; and
 (3)provide training, information and other resources to the Chief of the National Guard Bureau or the Chief's designee and State Adjunct Generals or their designees for the purpose of supporting members of a reserve component of the Armed Forces and the spouses of veterans and members of a reserve component of the Armed Forces..
	
 1.Short titleThis Act may be cited as the National Guard and Reserve Entrepreneurship Support Act of 2016.
		2.Extension of loan assistance and deferral eligibility to reservists beyond periods of military
			 conflict
 (a)Small Business Act amendmentsSection 7 of the Small Business Act (15 U.S.C. 636) is amended— (1)in subsection (b)(3)—
 (A)in subparagraph (A)— (i)in clause (i), by striking concern; and inserting concern; and;
 (ii)by striking clause (ii); and (iii)by redesignating clause (iii) as clause (ii); and
 (B)in subparagraph (B), by striking being ordered to active military duty during a period of military conflict and inserting being ordered to deploy as part of active military duty; and (2)in subsection (n)(1)—
 (A)in subparagraph (A), by striking ordered to active duty during a period of military conflict and inserting ordered to deploy as part of active military duty; (B)by striking subparagraph (C); and
 (C)by redesignating subparagraph (D) as subparagraph (C). (b)Applicability to disaster loansSection 402(e)(2) of the Veterans Entrepreneurship and Small Business Development Act of 1999 (Public Law 106–50; 15 U.S.C. 636 note) is amended by striking a period of military conflict occurring or ending and inserting being ordered to deploy as part of active military duty.
 (c)Semiannual reportNot later than 180 days after the date of the enactment of this Act, and semiannually thereafter, the President shall submit to the Committee on Small Business and Entrepreneurship and the Committee on Appropriations of the Senate and the Committee on Small Business and the Committee on Appropriations of the House of Representatives a report on the number of loans made under the Military Reservist Economic Injury Disaster Loan program and the dollar volume of those loans. The report shall contain the subsidy rate of the disaster loan program as authorized under section 7(b) of the Small Business Act (15 U.S.C. 636(b)) with the loans made under the Military Reservist Economic Injury Disaster Loan program and without those loans included.
			3.National Guard and Reserve Deployment Support and Business Training Program
 (a)Expansion of Small Business Administration outreach programsSection 8(b)(17) of the Small Business Act (15 U.S.C. 637(b)(17)) is amended by striking and members of a reserve component of the Armed Forces and inserting members of a reserve component of the Armed Forces, and the spouses of veterans and members of a reserve component of the Armed Forces.
 (b)Establishment of programSection 32b of the Small Business Act (15 U.S.C. 657) is amended by adding at the end the following new subsection:
				
 (g)National Guard and Reserve Deployment Support and Business TrainingIn making grants carried out under Section 8(b)(17), the Associate Administrator shall establish a program, to be known as the National Guard and Reserve Deployment Support and Business Training Program, to provide training, counseling and other assistance to support members of a reserve component of the Armed Forces and their spouses. In carrying out this section, the Associate Administrator may—
 (1)modify existing programs and resources made available through section 8(b)(17) to provide pre-deployment and other information specific to members of a reserve component of the Armed Forces and their spouses;
 (2)collaborate with the Chief of the National Guard Bureau or the Chief's designee, State Adjunct Generals or their designees, and other public and private partners; and
 (3)provide training, information and other resources to the Chief of the National Guard Bureau or the Chief's designee and State Adjunct Generals or their designees for the purpose of supporting members of a reserve component of the Armed Forces and the spouses of veterans and members of a reserve component of the Armed Forces..June 9, 2016Reported with an amendment